36 F.3d 1091
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenyatta CHILDERS, Plaintiff Appellant,v.J. A. SMITH, Jr., Regional Administrator of the VirginiaDepartment of Corrections;  J. B. Watson, InmateAdjustment chairman At BrunswickCorrectional Center,Defendants Appellees.
No. 94-6731.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 9, 1994Decided:  September 23, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-666)
Kenyatta Childers, Appellant Pro Se.
Susan Campbell Alexander, Assistant Attorney General, Karen Lynn Lebo, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint, and his motion pursuant to Fed.R.Civ.P. 52(b), 59(e).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Childers v. Smith, No. CA-92-666 (E.D. Va.  May 13, 1994;  June 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED